Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections Warning
Claims 24 and 25 are duplicate claims. 
Applicant is advised that should either claim 24 or claim 25 be found allowable, the other claim will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “interface module” and “parental module” either directly or indirection in claims 1-30.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1- 15 and 20-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The independent claims 1 and 20 do not fall within at least one of the four categories of patent eligible subject matter because they are directed to “electronic signal bearing communications media”.  By virtue of their dependency on independent claims 1 and 20, claims 2-15 and 21-30 are also rejected. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
These claims both recite “the ergonomic input device”. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. 


The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 26 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 26 depends from claim 25, and contains all the same limitations of claim 25. Therefore, claim 26 fails to further limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 3-6, 8, 9, 12-20, 22-26, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Ganthier et al., US 5,865,546 (hereinafter “Ganthier”) in view of Wong et al., US 2010/0041480 A1 (hereinafter “Wong”).
Regarding claim 1, Ganthier discloses an input device (see at least FIG. 1 describing modular keyboard assembly 100 at least at col. 3, lines 40-60) for an electronic computing device (see at least FIG. 4, describing computer system 200 at least at col. 4, lines 25-27), comprising: 
one or more electronic signal bearing communications media (see at least FIG. 3, describing connectors 136, 146, 156, 162 used to connect input modules 130, 140, 150, 160 to the keyboard shell 102 to receive and send signals described at col. 5, lines 14-50); 
one or more input sensors (see at least FIG. 1 illustrating trackball, keypad at col. 3, lines 40-60); 
two or more interface modules (FIG. 1 input modules 130, 140, 150, 160 and col. 3, lines 40-end and col. 4, lines 1-15): 
at least one parent module possessing a parent module processor (see at least FIG. 3, with keyboard controller 99 within a parent shell 102 capable of receiving the inputs from the sensors – capable of sensing an input from the user described at least at col. 5, lines 65-67 and col. 6, lines 1-24) configured to aggregate input sensor state data from the interface modules, and to send input events based on the sensor state data to the electronic computing device (see at least col. 6, lines 20-24 describing poll the data and send inputs to the computer device).

However, Ganthier does not explicitly disclose each interface module including interface module processing circuitry electrically connected to one or more of the communications media and to one or more of the input sensors, the processing circuitry configured to: uniquely identify the one or more input sensors connected to the interface module, and obtain sensor state data from each of the one or more connected input sensors, and generate uniquely identified sensor state data for each input sensor from which the sensor state data is obtained, and communicate the uniquely identified sensor state data to other devices connected to the one or more communications media;

In the same field of endeavor, Wong discloses a gaming console that can be configured differently (see at least Abstract), each interface module (see at least FIG. 1 and gaming consoles 20 and 22 and at [0019]) including
interface module processing circuitry (see at least FIG. 1 and [0019] describing processors  24, 26 of the gaming consoles 20, 22) electrically connected to one or more of the communications media and to one or more of the input sensors (see at least FIG. 1 and [0021] and describing the gaming consoles 20 and 22 capable of interacting with various devices and FIG. 1 and [0020] describing connection with receiver 32 capable of communicating and processing inputs from the game consoles 20 and 22), the processing circuitry configured to: 
uniquely identify the one or more input sensors connected to the interface module, and obtain sensor state data from each of the one or more connected input sensors, and generate uniquely identified sensor state data for each input sensor from which the sensor state data is obtained (see at least [0023] the user may select which game console control key layout to emulate the controller display 18 done by device discovery, connection of console to the receiver 32 and receiver detects 32 the type and instructs the controller 10 to display key layout), and 
communicate the uniquely identified sensor state data to other devices connected to the one or more communications media (see at least FIGS. 3-5 and [0024], after establishing console type, control key layout is displayed on controller 18, and the various communication layouts are as illustrated therein.


Regarding claim 3, Ganthier in view of Wong discloses the device of claim 1 (see above), where two or more subsets of said input sensors are physically adjacent to each other, but differ in position or orientation in relation to the operator (see Ganthier at least FIG. 1 and 130, 140 and 150 being physically adjacent but differing in position further described at col. 3, lines 41-47), and at least one interface module is used for connecting to each subset of adjacent input sensors that share similar orientations or positional relationships to the operator (see Ganthier FIG. 1 and at least col. 3, lines 62-67 each input device module has their own opening for connection). 

Regarding claim 4. Ganthier in view of Wong discloses the device of claim 1 (see above), where multiple input sensors are to be placed contiguously, with subset A of one type of input sensor and subset B of a different type of input sensors (see Ganthier FIG. 1 with modular keyboard therein with two different types of keyboards  130, 140, 150 at col. 3, lines 41-47), and one or more interface modules are used to connect the like sensors of subset A or of Subset B (see Ganthier at least col 4, lines 60-67 describing various input devices capable of using various interfaces such as IR or RF). 

5, Ganthier in view of Wong discloses the device of claim 1 (see above), where the interface module processor of one or more interface modules are configured to uniquely identify the interface module to devices on connected communications media (see Wong at [0023] describing detection of the type of game console by the receiver 32 and instructing the controller to display the key layout corresponding to console). 

Regarding claim 6, Ganthier in view of Wong discloses the device of claim 1 (see above), where the electronic circuitry of one or more interface modules is configured to uniquely identify the interface modules to devices on connected communications media (see Wong at [0023] capable of uniquely identifying through discovery when the game console is connected to the receiver 32, it can detect). 

Regarding claim 8, Ganthier in view of Wong discloses the ergonomic input device of claim 3 (see above), where the structural arrangement of each interface module is further chosen to permit interconnection with adjacent modules (see Ganthier at col. 2, lines 61-64 and col. 5, lines 14-30 describing interconnectivity between adjacent section via the male and female connectors including the ground and power connection, but also the notches/grooves 131 so that they can fit in with adjacent modules described at col. 4, lines 30-35). 

Regarding claim 9, Ganthier in view of Wong discloses the device of claim 4 (see above), where the structural arrangement of each interface module is further chosen to permit interconnection with adjacent modules (see Ganthier at col. 2, lines 61-64 and col. 5, lines 14-30 describing interconnectivity between adjacent section via the male and female connectors including the ground and power .

Regarding claim 12, Ganthier in view of Wong discloses the device of claim 1 (see above), wherein at least one of the two or more interface modules is employed for each contact surface of the operator that is used for operator input (Wong at [0025]-[0026]). 

Regarding claim 13, Ganthier in view of Wong discloses the device of claim 12 (see above), wherein the contact surface of the operator includes one or more of: a surface of one or more digits of a hand of the operator that is not on a terminal distal extremity of the digit (see at least Wong at [0026] finger slide need not be the extreme distal end since input will be recognized by any portion of the hand); a surface of one or more of a foot of the operator that is not a ball of the foot; or a surface of the operator that is not a digit on the hand or on the foot of the operator. 

Regarding claim 14, Ganthier in view of Wong discloses the device of claim 1 (see above), wherein one or more discrete interface modules are employed for each of at least half of the contact surfaces of the operator that are used for operator input (see at least Ganthier at FIG. 1 and 130 and 150 described at col. 3 lines 41-50 these portions are more than half). 

Regarding claim 15, Ganthier in view of Wong discloses the device of claim 1 (see above), wherein one or more discrete interface modules are employed for more than 40% of the contact surfaces of the operator that are used for operator input (See at least Ganthier at FIG. 1 and 130 appears to be approx. more than 50% of the keyboard and see at least col. 3, lines 40-50). 

16, Ganthier discloses method for constructing input devices (see at least FIG. 1 describing modular keyboard assembly 100 at least at col. 3, lines 40-60, describing method of inserting and connecting at least at the Abstract) for electronic computing devices by assembling modular components (see at least FIG. 4, describing computer system 200 at least at col. 4, lines 25-27), the method comprising: 
selecting one or more contact surfaces (see at least col. 3, lines 44-50 describing trackball and keyboard keypad and scanner), the contact surfaces being surfaces of an operator's body that can be positioned and moved so as to temporarily activate input sensors (see at least FIG. 1 illustrating trackball, keypad at col. 3, lines 40-60, these are movable portions 130, 140 and 150); selecting two or more modular "Interface" assemblies, where said modules have a determined structure, including, at a minimum, elements for connecting to input sensors (see at least FIG. 1 and 130 and 140 and col. 3, lines 44-46), and elements for connecting to one or more communications medium (see at least FIG. 1 and 136, 146, 15, with contacts therein and FIG. 1, col. 5, lines 14-30 the connectors are used to couple input modules to the keyboard shell via male female connectors); fixing the selected interface modules in a determined relationship placed so that the selected contact surfaces ergonomically activate input sensors connected to the selected modules (see at least col. 2, lines 61-64 describing interchangeability); connecting each of the interface modules to at least one communication medium (see at least col. 5, lines 14-30 and FIG. 1 illustrating the interconnectivity of the modules to ground an d power etc.), so that each of the selected interface modules shares a communications medium with at least one other module, connecting at least one of the communications media previously connected to at least one interface module to a module that has an element for connecting to the inputs of an electronic computing device  (see at least col. 3, lines 55-65 describing cable 1254 of FIG. 1 which couples the elements together) and a processor (see at least FIG. 3 illustrating 99 and col. 5, lines 45-50 describing controller 99) element capable of aggregating sensor state data from one or more interface modules and of sending data to the inputs of the connected electronic computing device (see at least col. 6, lines 16-23 describing at least at controller 99 with host processor can load drivers for these devices and can identify the device accordingly). 
However, Ganthier does not explicitly disclose a processor configured to obtain state information from connected input sensors and to send data through one or more connected communications medium. 
In the same field of endeavor, Wong discloses a processor configured to obtain state information from connected input sensors and to send data through one or more connected communications medium (see at least FIG. 1 and [0023]-[0025] and 24, 26 in conjunction with receiver 32 and capable of sending data through the known mediums and FIGS. 3-5 and [0024] upon establishing console the layout is provided on the controller).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the modular keyboard of Ganthier to incorporate the uniquely identified and interchangeable universal controllers and processor capable of determining as disclosed by Wong because the references are within the same field of endeavor, namely, input devices for various computing systems. The motivation to combine these references would have been to improve versatility of the hardware device for adaptation to various systems (see Wong at least at [0002]-[0003]). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.

Regarding claim 17, Ganthier in view of Wong discloses the method of claim 16 (see above), where at least one component module has a location and connectors configured for later addition of an element for connecting to the inputs of an electronic communications device (see at least Ganthier at col. 4, lines 55-60 describing expansion ports 126 and with FIG. 3). 

Regarding claim 18, Ganthier in view of Wong discloses the method of claim 16 (see above), where at least one component module has a location and connectors configured for later addition of a processor element (see at least Ganthier at col. 4, lines 55-60 describing expansion ports 126 and with FIG. 3; further Wong at [0023]-[0025] discloses capable of connection with the console, where the controller has its own processor). 

Regarding claim 19, Ganthier in view of Wong discloses the method of claim 16 (see above), where at least one component module is chosen and located in order to permit later addition of additional modules through a shared communications medium (see at least Ganthier at col. 4, lines 55 with expansion ports 126 and connection cable 125 as illustrated in FIGS. 1-3). 

Regarding claim 20, Ganthier discloses an input device (see at least FIG. 1 describing modular keyboard assembly 100 at least at col. 3, lines 40-60) for an electronic computing device (see at least FIG. 4, describing computer system 200 at least at col. 4, lines 25-27), comprising: one or more electronic signal bearing communications media (see at least FIG. 3, describing connectors 136, 146, 156, 162 used to connect input modules 130, 140, 150, 160 to the keyboard shell 102 to receive and send signals described at col. 5, lines 14-50); one or more input sensors (see at least FIG. 1 illustrating trackball, keypad at col. 3, lines 40-60); three or more interface modules (FIG. 1 input modules 130, 140, 150, 160 and col. 3, lines 40-end and col. 4, lines 1-15), 
at least one parent module possessing a parent module processor (See at least keyboard controller 99 and 102 at col. 5, lines 45-46 and FIG. 3) configured to aggregate output from the interface modules, and to send input events to the electronic computing device that are based on the determined outputs of the interface modules (col. 6, lines 16-23 describing periodically polling the pins for determination of operation). 

However, Ganthier does not explicitly disclose each of the interface modules including:
an electronic storage component, and interface-module processing circuitry electrically connected to one or more of the communications media and to one or more of the input sensors, the processing circuitry configured: to obtain sensor state data from each of the one or more connected input sensors, and when the sensor state data for one or more identified input sensors matches a determined pattern, map the pattern of sensor state data to a determined output retrieved from the electronic storage component of the module, and to communicate the determined output to other devices connected to the one or more communications media. 

In the same field of endeavor, Wong discloses a gaming console that can be configured differently (see at least Abstract), each of the interface modules  (see at least FIG. 1 and gaming consoles 20 and 22 and at [0019]) including: an electronic storage component (FIG. 1 and [0019] describing with 28 and 30 as described therein), and interface-module processing circuitry  (FIG. 1, 24 and 26) electrically connected to one or more of the communications media and to one or more of the input sensors (see at least FIG. 1 and [0019]-[0021] components 24 and 26 are connected to TV 40 with video monitor 42 and connected to game console), the processing circuitry configured: to obtain sensor state data from each of the one or more connected input sensors, and when the sensor state data for one or more identified input sensors matches a determined pattern (see at least [0020]-[0023] and describing the discovery and determination based on plug in of the console to the receiver), map the pattern of sensor state data to a determined output retrieved from the electronic storage component of the module (see at least [0020] describing processor 36 capable of instructing the controller processor 14 which layout is presented on the display 18), and to communicate the determined output to other devices connected to the one or more communications media (see at least FIGS 3-5 and [0024] and connection thereof to the known layouts described therein);
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the modular keyboard of Ganthier to incorporate the uniquely identified and interchangeable universal controllers as disclosed by Wong because the references are within the same field of endeavor, namely, input devices for various computing systems. The motivation to combine these references would have been to improve versatility of the hardware device for adaptation to various systems (see Wong at least at [0002]-[0003]). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.

Regarding claim 22, Ganthier in view of Wong discloses the device of claim 20 (see above), where two or more subsets of said input sensors are physically adjacent to each other, but differ in position or orientation (see Ganthier at least FIG. 1 and 130, 140 and 150 being physically adjacent but differing in position further described at col. 3, lines 41-47), and at least one interface module is used for connecting to each subset of adjacent input sensors that share similar orientations or positional relationships (see Ganthier FIG. 1 and at least col. 3, lines 62-67 each input device module has their own opening for connection). 

Regarding claim 23, Ganthier in view of Wong discloses the device of claim 20 (see above), where multiple input sensors are to be placed contiguously, with subset A of one type of input sensor and subset B of a different type of input sensors (see Ganthier FIG. 1 with modular keyboard therein with two different types of keyboards  130, 140, 150 at col. 3, lines 41-47), and one or more interface modules are used to connect the like sensors of subset A or of Subset B (see Ganthier at least col 4, lines 60-67 describing various input devices capable of using various interfaces such as IR or RF). 

Regarding claim 24, Ganthier in view of Wong discloses the device of claim 20 (see above), where the structural arrangement of each interface module is further chosen to permit interconnection with adjacent modules (see Ganthier at col. 2, lines 61-64 and col. 5, lines 14-30 describing interconnectivity between adjacent section via the male and female connectors including the ground and power connection, but also the notches/grooves 131 so that they can fit in with adjacent modules described at col. 4, lines 30-35). 

Regarding claim 25, Ganthier in view of Wong discloses the device of claim 20 (see above), where the structural arrangement of each interface module is further chosen to permit interconnection with adjacent modules (see Ganthier at col. 2, lines 61-64 and col. 5, lines 14-30 describing interconnectivity between adjacent section via the male and female connectors including the ground and power connection, but also the notches/grooves 131 so that they can fit in with adjacent modules described at col. 4, lines 30-35). 

Regarding claim 26, Ganthier in view of Wong discloses the device of claim 25 (see above), where the structural arrangement of each interface module is further chosen to permit interconnection with adjacent modules (see Ganthier at col. 2, lines 61-64 and col. 5, lines 14-30 describing interconnectivity between adjacent section via the male and female connectors including the . 

Regarding claim 28, Ganthier in view of Wong discloses the device of claim 20 (see above), wherein at least one of the three or more interface modules is employed for each contact surface of the operator that is used for operator input (Wong at [0025]-[0026]). 

Regarding claim 29, Ganthier in view of Wong discloses the device of claim 20 (see above), wherein one or more discrete interface modules are employed for each of at least 40% of the contact surfaces of the operator that are used for operator input (See at least Ganthier at FIG. 1 and 130 appears to be approx. more than 50% of the keyboard and see at least col. 3, lines 40-50). 

Claims 2, 7, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ganthier in view of Wong as applied to claims 1 and 20 above, and further in view of Andrews US Patent No. 5,073,050 (hereinafter “Andrews”) .
Regarding claim 2, Ganthier in view of Wong discloses the input device of claim 1 (see above), 
However, Ganthier in view of Wong does not explicitly disclose where the structural arrangement of one or more of said interface modules are based on the shape described by the path an operator's limb, digit, extremity or other contact surface will follow when moved between two points inside the total range of motion for said limb, digit, extremity or contact surface. 
In the same field of endeavor, Andrews discloses where the structural arrangement of one or more of said interface modules are based on the shape described by the path an operator's limb, digit, extremity or other contact surface will follow when moved between two points inside the total range of motion for said limb, digit, extremity or contact surface (see at least FIG. 2, col. 3, lines 30-35 describing two sections therein 12 and 32 and further at least at col. 39-45 describing various configurations therein). 
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the interchangeable modular keyboard of Ganthier in view of Wong to incorporate structural arrangements as described by Andrew because the references are within the same field of endeavor, namely, input devices for various computing systems. The motivation to combine these references would have been to improve ergonomics and customization of the layout of the device (see Andrews at least at col. 3, lines 41-44). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.
Regarding claim 7, Ganthier in view of Wong further in view of Andrews discloses the device of claim 2 (see above), where the structural arrangement of each interface module is further chosen to permit interconnection with adjacent modules (see at least Ganthier describing recessed grooves 131 at least at col. 4, lines 2-8).

Regarding claim 21, it is similar in scope and language to claim 2 above; therefore, claim 21 is similarly analyzed and rejected as claim 2.   

Claims 10, 11, 27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Ganthier in view of Wong as applied to claims 1 and 20 above, and further in view of Johnson, US 6,265,993 B1 (hereinafter “Johnson”). 
Regarding claim 10, Ganthier in view of Wong discloses the device of claim 1 (see above).
wherein the one or more input sensors include both an input sensor configured to produce binary output and an input sensor configured to generate a range of values. 
In the same field of endeavor, Johnson discloses a furlable keyboard wherein the one or more input sensors include both an input sensor configured to produce binary output and an input sensor configured to generate a range of values (see at least FIG. 7 and cols. 7, lines 22-26 and col. 7, lines 42-50 describing the two configurations therein).  
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the interchangeable modular keyboard of Ganthier in view of Wong to incorporate versatile arrangements as described by Johnson because the references are within the same field of endeavor, namely, input devices for various computing systems. The motivation to combine these references would have been to improve produce a versatile an ergonomic keyboard (see Johnson at least at col. 7, lines 9-12). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.

Regarding claim 11, Ganthier in view of Wong further in view of Johnson discloses the device of claim 10 (see above), wherein the interface module processor is configured to convert output from both the input sensor configured to produce binary output and the input sensor configured to generate an output with a range of values into output (see Johnson at least FIG. 7 and col. 7, lines 22-30) received by the at least one parent module, the at least one parent module configured to interpret the converted output as switch input events (see at least Ganthier describing col. 6, lines 16-30 by poling the identification pins, keyboard controller 99 determines the device module) 

27, Ganthier in view of Wong discloses the device of claim 20 (see above). 
However, Ganthier in view of Wong does not explicitly disclose wherein each of the one or more input sensors is configured to generate an on-off, binary output. 
In the same field of endeavor, Johnson discloses wherein each of the one or more input sensors is configured to generate an on-off, binary output (FIG. 7, col. 7, lines 22-26 and 40-50).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the interchangeable modular keyboard of Ganthier in view of Wong to incorporate versatile arrangements as described by Johnson because the references are within the same field of endeavor, namely, input devices for various computing systems. The motivation to combine these references would have been to improve produce a versatile an ergonomic keyboard (see Johnson at least at col. 7, lines 9-12). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.

Regarding claim 30, Ganthier in view of Wong discloses the device of claim 20 (see above). 
However, Ganthier in view of Wong does not explicitly disclose wherein the one or more input sensors include an input sensor configured to generate an output with a range of values. 
In the same field of endeavor, Johnson discloses wherein the one or more input sensors include an input sensor configured to generate an output with a range of values (see at least FIG. 7 and cols. 7, lines 22-26 and col. 7, lines 42-50 describing the two configurations therein).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the interchangeable modular keyboard of Ganthier in view of Wong to incorporate versatile arrangements as described by Johnson because the references are within the same field of endeavor, namely, input devices for various computing systems. The motivation to combine these references .




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rix, US 2005/0057517 A1 describing interchangeable and programmable switches for an input device; 
Wu, US 2004/0226248 A1 describing modular keyboard with pieces connected therein; 
Wu, US 2004/0000048 A1 describing assembly of a modular computer keyboard; 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARVESH J NADKARNI whose telephone number is (571)270-7562.  The examiner can normally be reached on 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SARVESH J NADKARNI/Examiner, Art Unit 2623       

	/AMARE MENGISTU/               Supervisory Patent Examiner, Art Unit 2623